DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The subject matter of independent claims 1 and 12 and their dependent claims 2-11 and 13-20 are not shown in the drawing or described in the description as claimed in the application as filed, and such original claim itself constitutes a clear disclosure of this subject matter, then the claim should be treated on its merits, and requirement made to amend the drawing and description to show this subject matter.  Independent claims 1 and 12 recite “wherein the composite video stream comprises a plurality of live video streams, wherein each of the plurality of live video streams are obtained from a mobile phone”, however, the subject matter is not described in the description.  For example, Applicant’s specification paragraph [0017] discloses aggregating video streams to generate composite media content and composite media content to subscribers. However, Applicant’s specification paragraph [0017] discloses each video device captures a live video stream but does not disclose that a single mobile device is utilized by system 100 to generate all the plurality of live video streams. Applicant’s independent claims recite “wherein the composite video stream comprises a plurality of live video streams, wherein each of the plurality of live video streams are obtained from a mobile phone.”
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Independent claims 1 and 12 and their dependent claims 2-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11089340B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 11089340B2.   
Current Application 17/271,665                                           U.S. Patent No. 11089340B2
1. A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: providing a composite video stream to a communication device, wherein the communication device presents the composite video stream on a first screen of the communication device, wherein the composite video stream comprises a plurality of live video streams, wherein each of the plurality of live video streams are obtained from a mobile phone; receiving an indication of a change in geographic location of the communication device, wherein the communication device determines the change in geographic location by detecting the communication device has moved from a first geographic location to a second geographic location of the communication device and determines that the first geographic location is different than the second geographic location; adjusting the composite video stream according to the change in geographic location of the communication device to generate an adjusted composite video stream, wherein the adjusting of the composite video stream comprises rendering the adjusted composite video stream to show that a user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location; and providing the adjusted composite video stream to the communication device, wherein the communication device presents the composite video stream on the first screen of the communication device simultaneously with the communication device presenting the adjusted composite video stream on a second screen of the communication device.

2. The device of claim 1, wherein the operations comprise aggregating the plurality of live video streams to generate the composite video stream.

3. The device of claim 2, wherein the operations comprise: detecting a presentation capability of the communication device; determining that a group of the plurality of live video streams are from a same perspective; and selecting one of the group of the plurality of live video streams that are from the same perspective according to the presentation capability of the communication device, wherein the aggregating of the plurality of live video streams comprises aggregating one of the group of the plurality of live video streams to generate the composite video stream.

4. The device of claim 3, wherein the operations comprises identifying an incentive associated with the group of the plurality of live video streams resulting in a group of incentives, wherein the selecting of the one of the group of the plurality of live video streams comprises selecting the one of the group of the plurality of live video streams according to the group of incentives.

5. The device of claim 1, wherein the operations comprise providing a graphical user interface to the communication device, wherein the graphical user interface is presented by the communication device with a presentation of the composite video stream.

6. The device of claim 5, wherein the indication comprises a first user-generated input from the graphical user interface.

7. The device of claim 5, wherein the operations comprise receiving a second user-generated input from the graphical user interface, wherein the second user- generated input comprises a request to adjust the composite video stream by providing a selection of a moving object.

8. The device of claim 7, wherein the adjusting of the composite video stream comprises magnifying the moving object.

9. The device of claim 1, wherein the communication device presenting the composite video stream on the first screen simultaneously with the adjusted composite video stream on the second screen comprises overlaying the second screen onto the first screen.

10. The device of claim 1, wherein operations further comprise generating a 360 degree live virtual environment from the composite video stream.

11. The device of claim 10, wherein the operations comprise providing the 360 degree live virtual environment to a virtual reality user device, wherein the communication device comprises the virtual reality user device.

12. A non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: providing a composite video stream to a communication device, wherein the communication device presents the composite video stream on a first screen of the communication device, wherein the composite video stream comprises a plurality of live video streams, wherein each of the plurality of live video streams are obtained from a mobile phone; providing a graphical user interface to the communication device, wherein the graphical user interface is presented by the communication device with a presentation of the composite video stream; receiving a first user-generated input, via the graphical user interface, that indicates a change in geographic location of the communication device, wherein the communication device determines the change in geographic location by detecting the communication device has moved from a first geographic location to a second geographic location of the communication device and determines that the first geographic location is different than the second geographic location; adjusting the composite video stream according to the change in geographic location of the communication device to generate an adjusted composite video stream, wherein the adjusting of the composite video stream comprises rendering the adjusted composite video stream to show that a user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location; and providing the adjusted composite video stream to the communication device, wherein the communication device presents the composite video stream on the first screen of the communication device simultaneously with the communication device presenting the adjusted composite video stream on a second screen of the communication device.

13. The non-transitory, machine-readable storage medium of claim 12, wherein the operations comprise aggregating the plurality of live video streams to generate the composite video stream.

14. The non-transitory, machine-readable storage medium of claim 13, wherein the operations comprise: detecting a presentation capability of the communication device; determining that a group of the plurality of live video streams are from a same perspective; and selecting one of the group of the plurality of live video streams that are from the same perspective according to the presentation capability of the communication device, wherein the aggregating of the plurality of live video streams comprises aggregating one of the group of the plurality of live video streams to generate the composite video stream.

15. The non-transitory, machine-readable storage medium of claim 14, wherein the operations comprises identifying an incentive associated with the group of the plurality of live video streams resulting in a group of incentives, wherein the selecting of the one of the group of the plurality of live video streams comprises selecting the one of the group of the plurality of live video streams according to the group of incentives.

16. The non-transitory, machine-readable storage medium of claim 12, wherein the operations comprise receiving a second user-generated input from the graphical user interface, wherein the second user-generated input comprises a request to adjust the composite video stream by providing a selection of a moving object.

17. The non-transitory, machine-readable storage medium of claim 16, wherein the adjusting of the composite video stream comprises magnifying the moving object.

18. The non-transitory, machine-readable storage medium of claim 12, wherein the communication device presenting the composite video stream on the first screen simultaneously with the adjusted composite video stream on the second screen comprises overlaying the second screen onto the first screen.

19. The non-transitory, machine-readable storage medium of claim 12, wherein operations further comprise: generating a 360 degree live virtual environment from the composite video stream; and providing the 360 degree live virtual environment to a virtual reality user device, wherein the communication device comprises the virtual reality user device.

20. A method, comprising: providing, by a processing system including a processor, a composite video stream to a communication device, wherein the communication device presents the composite video stream on a first screen of the communication device, wherein the composite video stream comprises a plurality of live video streams, wherein each of the plurality of live video streams are obtained from a mobile phone; receiving, by the processing system, an indication of a change in geographic location of the communication device, wherein the communication device determines the change in geographic location by detecting the communication device has moved from a first geographic location to a second geographic location of the communication device and determines that the first geographic location is different than the second geographic location; adjusting, by the processing system, the composite video stream according to the change in geographic location of the communication device to generate an adjusted composite video stream, wherein the adjusting of the composite video stream comprises rendering the adjusted composite video stream to show that a user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location; and providing, by the processing system, the adjusted composite video stream to the communication device, wherein the communication device presents the composite video stream on the first screen of the communication device simultaneously with the communication device presenting the adjusted composite video stream on a second screen of the communication device, wherein the second screen is overlaid on the first screen.  

1. A system, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: obtaining a live video stream from each of a plurality of mobile phone devices resulting in a plurality of live video streams, the plurality of live video streams being associated with a common event, wherein each mobile phone device of the plurality of mobile phone devices is camera-enabled; aggregating the plurality of live video streams to generate a composite video stream for presenting the common event; sending the composite video stream to a communication device for a first presentation of the composite video stream of the common event on a first screen of the communication device; providing a graphical user interface to the communication device, wherein the graphical user interface is presented by the communication device with the presentation of the composite video stream of the common event; receiving a first user-generated input from the communication device via the graphical user interface, wherein the first user-generated input comprises a request to adjust the presentation of the common event by providing a selection of a moving object and a first change in location of the communication device; receiving a first change in geographic location of the communication device, wherein the communication device determines the first change in geographic location by detecting that the communication device has moved from a first geographic location to a second geographic location of the communication device and determining that the first geographic location is different than the second geographic location; determining the first change in geographic location indicates a user has moved closer to the moving object resulting in a determination; adjusting the composite video stream according to the selection of the moving object, the first change in geographic location to generate a first adjusted composite video stream, wherein the adjusting of the composite video stream comprises rendering the first adjusted composite video stream to show that the user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location and magnifying the moving object in response to the determination, wherein each image of the first adjusted composite video stream includes a magnification of the moving object within the common event; and providing the first adjusted composite video stream to the communication device for overlaying a second presentation of the first adjusted composite video stream of the common event on a second screen of the communication device that includes the magnification of the moving object simultaneously over the first presentation of the composite video stream on the first screen of the communication device.

2. The system of claim 1, wherein the operations further comprise: detecting a presentation capability of the communication device; determining that a group of the plurality of live video streams are from a same perspective of the common event; and selecting one of the group of the plurality of live video streams that are from the same perspective of the common event according to the presentation capability of the communication device, wherein the aggregating of the plurality of live video streams comprises aggregating one of the group of the plurality of live video streams to generate the composite video stream for presenting the common event.

3. The system of claim 1, wherein the obtaining of the live video stream from each of the plurality of mobile phone devices further comprises: identifying a first video stream from a first mobile phone device of the plurality of mobile phone devices and a second video stream from a second mobile phone device of the plurality of mobile phone devices providing a same perspective of the common event; identifying a first incentive to be provided to a first user associated with the first mobile phone device and identifying a second incentive to be provided to a second user associated with the second mobile phone device; and selecting the first video stream as one of the plurality of live video streams based on the first incentive being advantageous over the second incentive.

4. The system of claim 1, wherein the sending of the composite video stream further comprises transmitting the composite video stream to a social media server, wherein the social media server shares the composite video stream with a group of communication devices associated with social media members.

5. The system of claim 1, wherein the graphical user interface includes a touchscreen to receive the first user-generated input through contact with the touchscreen and a gesture, and wherein the graphical user interface enables adjustment of viewing of the common event.

6. The system of claim 5, wherein the operations further comprise: receiving second user-generated input from the communication device, wherein the second user-generated input comprises a first gesture with the touchscreen of the graphical user interface that indicates magnifying of the moving object on a separate screen, and wherein the second user-generated input comprises a second change in location of the communication device.

7. The system of claim 6, wherein the providing of the graphical user interface to the communication device further comprises providing a plurality of selectable moving objects within the common event, and wherein the receiving of the first user-generated input from the communication device further comprises receiving an indication of the moving object from the plurality of selectable moving objects within the common event.

8. The system of claim 7, wherein the adjusting of the composite video stream according to the first user-generated input further comprises: identifying a portion of the plurality of live video streams that shows the moving object; and aggregating the portion of the plurality of live video streams to generate the first adjusted composite video stream, wherein the first adjusted composite video stream provides an adjusted view of the moving object.

9. The system of claim 1, wherein operations further comprise generating a 360 degree live virtual environment from the composite video stream.

10. The system of claim 9, wherein the sending the composite video stream further comprises sending the 360 degree live virtual environment to a virtual reality user device.

11. The system of claim 10, wherein the graphical user interface enables adjustment of a viewing of the common event.

12. A non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: obtaining a live video stream from each of a plurality of mobile phone devices resulting in a plurality of live video streams, the plurality of live video streams being associated with a common event, wherein each mobile phone device of the plurality of mobile phone devices is camera-enabled; aggregating the plurality of live video streams to generate a composite video stream for presenting the common event; sending the composite video stream for a first presentation of the composite video stream of the common event to a social media server, wherein the social media server shares the composite video stream with a communication device of social media member, wherein the first presentation of the composite video stream of the common event is on a first screen of the communication device; providing a graphical user interface to the communication device, wherein the graphical user interface is presented by the communication device with the presentation of the composite video stream of the common event; receiving a first user-generated input from the communication device via the graphical user interface, wherein the first user-generated input comprises a request to adjust the presentation of the common event by providing a selection of a moving object and a first change in location of the communication device; receiving a first change in geographic location of the communication device, wherein the communication device determines the first change in geographic location by detecting that the communication device has moved from a first geographic location to a second geographic location of the communication device and determining that the first geographic location is different than the second geographic location; determining the first change in geographic location indicates a user has moved closer to the moving object resulting in a determination; adjusting the composite video stream according to the selection of the moving object, the first change in geographic location, and to magnify the moving object in response to the determination to generate a first adjusted composite video stream, wherein the adjusting of the composite video stream comprises rendering the first adjusted composite video stream to show that the user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location and magnifying the moving object in response to the determination, wherein each image of the first adjusted composite video stream includes a magnification of the moving object within the common event; and providing the first adjusted composite video stream, via the social media server, to the communication device for overlaying a second presentation of the first adjusted composite video stream of the common event on a second screen of the communication device that includes the magnification of the moving object simultaneously over the first presentation of the composite video stream on the first screen of the communication device.

13. The non-transitory, machine-readable storage medium of claim 12, wherein the operations further comprise: detecting a presentation capability of the communication device; determining that a group of the plurality of live video streams are from a same perspective of the common event; and selecting one of the group of the plurality of live video streams that are from the same perspective of the common event according to the presentation capability of the communication device, wherein the aggregating the plurality of live video streams comprises aggregating one of the group of the plurality of live video streams to generate the composite video stream for presenting the common event.

14. The non-transitory, machine-readable storage medium of claim 12, wherein the operations further comprise providing additional bandwidth to a first mobile phone device based on the first mobile phone device providing a first live video stream, wherein the plurality of live video streams comprises the first live video stream.

15. The non-transitory, machine-readable storage medium of claim 12, wherein the graphical user interface includes a touchscreen to receive the first user-generated input through contact with the touchscreen and a gesture, and wherein the graphical user interface enables adjustment of viewing of the common event.

16. The non-transitory, machine-readable storage medium of claim 15, wherein the operations further comprise: receiving second user-generated input from the communication device, wherein the second user-generated input comprises a first gesture with the touchscreen of the graphical user interface that indicates magnifying the moving object on a separate screen, and wherein the second user-generated input comprises a second change in location of the communication device.

17. The non-transitory, machine-readable storage medium of claim 12, wherein the providing of the graphical user interface to the communication device further comprises providing a plurality of selectable moving objects within the common event, and wherein the receiving of the first user-generated input from the communication device further comprises receiving an indication of the moving object from the plurality of selectable moving objects within the common event.

18. The non-transitory, machine-readable storage medium of claim 17, wherein the operations further comprise: identifying a portion of the plurality of live video streams that shows the moving object; and aggregating the portion of the plurality of live video streams to generate the first adjusted composite video stream, wherein the first adjusted composite video stream provides an adjusted view of the moving object.

19. A method, comprising: obtaining, by a processing system including a processor, a live video stream from each of a plurality of mobile phone devices resulting in a plurality of live video streams, the plurality of live video streams being associated with a common event, wherein each mobile phone device of the plurality of mobile phone devices is camera-enabled; aggregating, by the processing system, the plurality of live video streams to generate a composite video stream for presenting the common event; generating a 360 degree live virtual environment from the composite video stream sending, by the processing system, the 360 degree live virtual environment of the common event to a virtual reality user device for a first presentation of the 360 degree live virtual environment of the common event on a first screen of the virtual reality user device; providing, by the processing system, a graphical user interface to the virtual reality user device, wherein the graphical user interface is presented by the virtual reality user device with the first presentation of the 360 degree live virtual environment of the common event; receiving, by the processing system, a user-generated input from the virtual reality user device via the graphical user interface, wherein the user-generated input comprises a request to adjust the presentation of the common event by providing a selection of a moving object and a first change in location of the virtual reality user device; receiving, by the processing system, a first change in geographic location of the virtual reality user device, wherein the virtual reality user device determines the first change in geographic location by detecting that the virtual reality user device has moved from a first geographic location to a second geographic location of the virtual reality user device and determining that the first geographic location is different than the second geographic location; determining, by the processing system, the first change in geographic location indicates a user has moved closer to the moving object resulting in a determination; adjusting, by the processing system, the 360 degree live virtual environment of the common event according to the selection of the moving object, the first change in geographic location to generate a first adjusted composite video stream, wherein the adjusting of the composite video stream comprises rendering the first adjusted composite video stream to show the user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location and magnifying the moving object in response to the determination wherein the first adjusted composite video stream comprises an adjusted 360 degree live virtual environment of the common event, wherein each image of the adjusted 360 degree live virtual environment of the common event includes a magnification of the moving object within the common event; and providing, by the processing system, the adjusted 360 degree live virtual environment of the common event to the virtual reality user device for overlaying a second presentation of the adjusted 360 degree live virtual environment of the common event on a second screen of the virtual reality user device that includes the magnification of the moving object simultaneously over the first presentation of the composite video stream on the first screen of the virtual reality user device.

20. The method of claim 19, wherein the sending of the composite video stream further comprises transmitting, by the processing system, the composite video stream to a social media server, wherein the social media server shares the composite video stream with a group of communication devices associated with social media members.




Although independent claims 1 and 12 of the current application, and their dependent claims, at issue in the current application and the claims of U.S. Patent No. 11,089,340B2 are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 11,089,340B2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11,089,340B2 because the claims merely broaden the scope of elements already taught in U.S. Patent No. 11,089,340B2 and the modification or rearrangement of known elements is obvious since it has been held that omission of elements and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421